19-12417-mew   Doc 90   Filed 08/22/19    Entered 08/26/19 16:01:27   Main Document
                                         Pg 1 of 5
19-12417-mew   Doc 90   Filed 08/22/19    Entered 08/26/19 16:01:27   Main Document
                                         Pg 2 of 5
19-12417-mew   Doc 90   Filed 08/22/19    Entered 08/26/19 16:01:27   Main Document
                                         Pg 3 of 5
19-12417-mew   Doc 90   Filed 08/22/19    Entered 08/26/19 16:01:27   Main Document
                                         Pg 4 of 5
19-12417-mew   Doc 90   Filed 08/22/19    Entered 08/26/19 16:01:27   Main Document
                                         Pg 5 of 5
